Name: 92/554/EEC: Commission Decision of 2 December 1992 authorizing the French Republic to apply safeguard measures to the importation of bananas originating in the Republic of Cameroon and CÃ ´te d'Ivoire (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Africa;  international trade;  Europe;  international affairs
 Date Published: 1992-12-05

 Avis juridique important|31992D055492/554/EEC: Commission Decision of 2 December 1992 authorizing the French Republic to apply safeguard measures to the importation of bananas originating in the Republic of Cameroon and CÃ ´te d'Ivoire (Only the French text is authentic) Official Journal L 355 , 05/12/1992 P. 0037 - 0037COMMISSION DECISION of 2 December 1992 authorizing the French Republic to apply safeguard measures to the importation of bananas originating in the Republic of Cameroon and CÃ ´te d'Ivoire (Only the French text is authentic) (92/554/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the fourth ACP-EEC Convention signed in LomÃ © on 15 September 1989, hereinafter referred to as 'the Convention', and in particular Articles 177 and 178 (3) thereof (1), Whereas Protocol No 4 of the Convention on the implementation of Article 178 and Council Regulation (EEC) No 3705/90 (2) explain how the safeguard measures should be applied; Whereas on 26 November the French Government applied to the Commission under Article 178 (3) of the Convention for an authorization to limit its imports of bananas originating in Cameroon and CÃ ´te d'Ivoire; Whereas the French authorities pointed to the existence in recent weeks of an imbalance on the French market due to the importation, on top of traditional supplies from Guadeloupe and Martinique, of bananas from Cameroon and CÃ ´te d'Ivoire in quantities which the market has been unable to absorb; Whereas the additional information requested by the Commission confirms that banana prices have indeed fallen sharply in recent weeks not only on the consumer market but also and above all in the areas of production; whereas this has given rise to exceptional difficulties in marketing bananas from Guadeloupe and Martinique which are liable to harm production in the regions concerned; Whereas the dire financial situation arising for producers in those regions warrants the authorization of emergency measures; Whereas, in the light of the above, the French Republic should be authorized to take measures to correct the imbalance on the market; Whereas limiting the importation of bananas from Cameroon and CÃ ´te d'Ivoire to the traditional volume of trade should remedy the difficulties which have arisen while limiting the scope of this measure to what is strictly necessary, HAS DECIDED AS FOLLOWS: Article 1 The French Republic shall be authorized to limit on its territory during the month of December 1992, imports of fresh bananas under CN code ex 0803 00 10 originating in Cameroon and CÃ ´te d'Ivoire to the quantities imported from those countries during the same month over the last three years. Article 2 The French Republic shall notify the Commission of the measures taken to apply this Decision. Article 3 This Decision shall apply until 31 December 1992. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 2 December 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 229, 17. 8. 1991, p. 1. (2) OJ No L 358, 21. 12. 1990, p. 4.